Title: To Benjamin Franklin from Francis Bernard, 13 December 1763
From: Bernard, Francis
To: Franklin, Benjamin


Sir
Boston Decr. 13. 1763
The Surveyor General having this day acquainted me that he shall to morrow send an express to Philadelphia, I take this oppurtunity to add to the trouble I have before given you on Account of my Son. By the last Post I received a letter dated Alexandria Novr. 16; by which I find he had not then been made acquainted with any orders of yours in his favor, which is well accounted for by his adding that there were then two mails due from Philadelphia.
As the Bearer of this (Mr. Wyer) is well known to me, and will go to Philadelphia to return hither immediately if my Son shall not be forwarded to me, when this Messenger arrives, I should like to have him return with him, as Wyer is quite a Master of the road, and can, I suppose, furnish him with a horse from Stage to Stage, and will take due care of him. If He should not be arrived at Philadelphia when Wyer comes, I would have Wyer (with your Approbation, as the expediency will depend upon Circumstances) go on to Alexandria, for which Journey I must be alone answerable to him: but this will depend upon the Necessity of his returning from Philadelphia immediately; of which I am not now a Judge. So that upon the whole I must beg the favour of you to order evry thing as you shall think for the best. As I think it greatly against probability that my Son will return with Wyer, as I suppose the Much greater chance will be that he is set out before, I shall not provide Wyer with Money, relying upon your goodness, if there should be occasion to furnish him with what shall be Necessary, which will be thankfully repaid whenever you shall order it.
Least my Son should suffer in your opinion by his extravagation, which you may Perceive has not been agreable to me, I will give you my real thoughts of him. He is an uncommon schollar being master of the Latin Greek and Hebrew Languages to a greater perfection than I believe allmost any of his age is of all the three. His present Misfortune is that having been worked too much (by Himself) in litteral learning, he now runs riot at the entrance of Science, altho’ abundant curiosity is among his chief faults. He is therefore impelled by a precipitate desire of hurrying into the Study of Life and manners, altho’ in my Opinion by no means qualifyed for it as yet: whereas I think it necessary that he should pass thro’ the medium of Science, before he begins to read men. This is at present or rather is to be an interesting dispute between us, which must be soon determined by his returning or not to Christ Church at Oxford of which he is a Student, an appointment equivalent to that of a fellow of another Colledge.
I informed you, when at Boston of my thoughts of Sending a Son of mine to the Colledge at Philadelphia; and desired that you would furnish me with advice concerning lodging of him and other management. He is a very good Classick Scholar for his age, which is under 14, and will be above the common pitch by next Summer, as he now remains at School beyond the usuall time of the class he is in, all of which, besides himself, according to usage, went to College last Summer. I should not choose to Spend more of his time than 3 years in Academical Exercises, which I think you told me was all that was required at Pensylvania. I should be glad to have your thought upon this Subject at your own time. I am &c.
Benjm. Franklin Esqr.
